DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 and 08/09/2022 have been considered and placed or record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al. (US 2016/0065290 A1, hereinafter, “Zhu”).
Consider claim 18, Zhu teaches a base station antenna system (see at least figures 1, 3b, 6, paras. 20, 22 and 27) comprising: a beamforming radio having a plurality of radio signal ports (see at least figures 3b, 6, paras. 27-28); and an antenna array having a plurality of rows and a plurality of columns of radiating elements (see at least figures 3b, 6, paras. 28 and 33), wherein each of the radio signal ports is coupled to at least two of the columns and no more than half of the rows (see at least figures 3b, 6, paras. 28 and 33, Zhu teaches each radio port (i.e., 650a-664a) may be coupled/arranged to/with at one or more columns and one or more rows (thus less than half)).
Consider claim 20, Zhu teaches wherein each of the radio signal ports is coupled to one-quarter or one-third of the rows (see at least para. 33, Zhu teaches one or more rows (or any other combination of rows and columns) may be coupled to each port).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (US 2016/0065290 A1, hereinafter, “Zhu”) in view of Stjernman (US 2014/0347248 A1, provided in the 01/04/2022 IDS).
Consider claim 1, Zhu teaches a base station antenna system (see figures 3a-6 and description thereof)comprising: a beamforming radio having a plurality of radio signal ports (see at least figures 3b, 6, paras. 27-28); and an antenna array having a vertical stack of sub-arrays that each comprise a plurality of sub-columns of polarized radiating elements (see at least figure 1, figure 3b, figure 4b paras. 28 and 44, Zhu teaches antenna array (i.e. 302b) having vertically arranged sub-arrays (figs. 1, 3b (304b)), each comprising plurality of columns (316) of polarized radiating elements (paras. 21, 42)), wherein a first of the radio signal ports is coupled to two sub-columns of a first of the sub-arrays (see at least figure 3b, 6 and paras. 33-34, Zhu teaches any of the antenna ports (i.e., 350a-664a) can be connected to one or more columns of antenna elements (sub-arrays)) , and wherein a second of the radio signal ports is coupled to two sub-columns of a second of the sub-arrays (see at least figure 3b, 6 and paras. 33-34, Zhu teaches any of the antenna ports (i.e., 350a-664a) can be connected to one or more columns of antenna elements (sub-arrays)).
Zhu teaches polarized radiating elements (see above), however, did not particularly teach dual-polarized radiating elements. Stjernman teaches said technique (see abstract, paras. 8 and figures 2-4).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Zhu and teach dual-polarized radiating elements, as taught by Stjernman, thereby, allowing efficient antenna arrangement.

Consider claim 12, Zhu teaches a massive MIMO base station antenna system (see at least figures 1, 3b, 6, paras. 20, 22 and 27) comprising: an antenna array having a plurality of radiating elements (see at least figure 1, figure 3b, figure 4b paras. 28, 58 and 44); a beamforming radio having fewer than sixty-four radio signal ports that are coupled to the antenna array (see at least paras. 26-28); and coupling a first of the radio signal ports to at least two sub-columns of the radiating elements (see at least figure 3b, 6 and paras. 33-34, Zhu teaches any of the antenna ports (i.e., 350a-664a) can be connected to one or more columns of antenna elements (sub-arrays)).
Zhu teaches coupling a first of the radio signal ports to at least two sub-columns of the radiating elements (see above), however, did not explicitly teach a coupling circuit. Stjernman teaches said circuitry (see at least figure 1, paras. 32, and 68).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Zhu and teach a coupling circuit, as taught by Stjernman, thereby, allowing efficient antenna arrangement.

Consider claim 2, Zhu in view of Stjernman teaches each of the two sub-columns of the first of the sub-arrays comprises three of the dual-polarized radiating elements (see paras. 23, 26 and 33 in Zhu teaches any combination (number) of antenna elements in an array can vary, thus allowing any columns to have a variety of antenna elements; see para. 61 in Stjernman, where Stjernman teaches having N of columns with M elements).

Consider claim 3, Zhu in view of Stjernman teaches each of the radio signal ports is coupled to six of the dual-polarized radiating elements (see at least paras. 28 and 33 in Zhu, Zhu teaches any combination (number) of antenna elements in an array can vary and ports may have any number of elements).

Consider claim 4, Zhu in view of Stjernman teaches the first and the second of the sub-arrays are each coupled to four of the radio signal ports per polarization (see at least paras. 26-28 and 33 in Zhu, Zhu teaches any number of antenna elements may be associated with one or more antenna ports).

Consider claim 5, Zhu in view of Stjernman teaches a third of the radio signal ports is coupled to two sub-columns of a third of the sub-arrays (see at least paras. 26-28 and 33 in Zhu teaches any signal port may be coupled to any columns of elements (sub-array).

Consider claim 6, Zhu in view of Stjernman teaches a fourth of the radio signal ports is coupled to two sub-columns of a fourth of the sub-arrays (see at least paras. 26-28 and 33 in Zhu teaches any signal port may be coupled to any columns of elements (sub-array).

Consider claim 7, Zhu in view of Stjernman teaches each of the two sub-columns of the first of the sub-arrays comprises six of the dual-polarized radiating elements (see at least paras. 26-28 and 33 in Zhu teaches any column elements (sub-array) may have any number of elements).

Consider claim 8, Zhu in view of Stjernman teaches a plurality of first phase shifters per polarization that are coupled to the first of the sub-arrays (see paras. 26-27, 100-104 and figure 2 in Stjernman); and a plurality of second phase shifters per polarization that are coupled to the second of the sub-arrays (see paras. 26-27, 100-104 and figure 2 in Stjernman).

Consider claim 11, Zhu in view of Stjernman teaches a single first phase shifter per polarization that is coupled to every sub-column of the first of the sub-arrays (see paras. 26-27, 100-104 and figure 2 in Stjernman); and a single second phase shifter per polarization that is coupled to every sub-column of the second of the sub-arrays (see paras. 26-27, 100-104 and figure 2 in Stjernman).

Consider claim 14, Zhu in view of Stjernman teaches each sub-column includes exactly two radiating elements or exactly one radiating element (see at least paras. 26-28 and 33 in Zhu teaches any column elements (sub-array) may have any number of elements).

Consider claim 15, Zhu in view of Stjernman teaches each sub-column includes exactly three radiating elements (see at least paras. 26-28 and 33 in Zhu teaches any column elements (sub-array) may have any number of elements), and wherein the antenna array has eight columns and four rows of the sub-columns (see para. 33 in Zhu, where Zhu teaches any combination of any number of antenna elements in rows and columns).

Consider claim 16, Zhu in view of Stjernman teaches a sub-array of the antenna array includes eight of the sub-columns (see para. 33 in Zhu, where Zhu teaches any combination of any number of antenna elements in any number of columns).

Consider claim 17, Zhu in view of Stjernman teaches the coupling circuit comprises a phase shifter (see paras. 4-5, 60 and 100-104 in Stjernman, Stjernman teaches having phase shifter(s) to enhance coupling mechanism/circuitry).

Consider claim 19, Zhu teaches wherein each of the rows is coupled to four of the radio signal ports (see at least paras. 26-28 and 33 in Zhu, Zhu teaches any number of row elements may be connected to any number of ports), and wherein each of the columns comprises four sub-columns that are coupled to four of the radio signal ports, respectively (see at least paras. 26-28 and 33 in Zhu, Zhu teaches any number of column elements may be connected to any number of ports). Zhu, however, did not particularly teach having antenna elements columns/rows combinations per polarization (see at least figures 2-4 (P1, P2) and paras. 26-28, 48, 56 and 101).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Zhu and teach having antenna elements columns/rows combinations per polarization, as taught by Stjernman, thereby, allowing efficient antenna arrangement.
Allowable Subject Matter
Claims 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632